Case 2:17-cr-20183-MAG-RSW ECF No. 225-4 filed 10/11/18   PageID.844   Page 1 of 2




                     Exhibit 4
Case 2:17-cr-20183-MAG-RSW ECF No. 225-4 filed 10/11/18   PageID.845            Page 2 of 2



                                                              I hereby certify that the foregoing is a certified copy
                                                              of the original on file in this office.
                                                              Clerk, U.S. District Court
                                                              Eastern District of Michigan

                                                              By: s/Carolyn Ciesla
                                                                  Deputy




           January 12, 2017   10:00 am
